               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,               3:19-CR-00150-BR

          Plaintiff,                   OPINION AND ORDER

v.

JOHN PHILIP STIRLING,

          Defendant.


BILLY J. WILLIAMS
United States Attorney
BYRON G. CHATFIELD
SUZANNE A. MILES
Assistant United States Attorneys
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204
(503) 727-1107

          Attorneys for Plaintiff

LISA HAY
Federal Public Defender
JESSICA GREENLICK SNYDER
Assistant Federal Public Defender
101 S.W. Main Street
Suite 1700
Portland, OR 97204
(503) 326-2123

          Attorneys for Defendant

1 - OPINION AND ORDER
BROWN, Senior Judge.

        This matter comes before the Court on Defendant John Philip

Stirling's Motion (#37) to Dismiss.     For the reasons summarized

below and stated on the record during oral argument on

December 18, 2019, the Court DENIES Defendant's Motion to

Dismiss.



                          FACTUAL BACKGROUND

        The following facts are taken from the parties' filings

related to Defendant's Motion to Dismiss.

        On April 9, 2019, a Coast Guard vessel (the cutter Alert)

made visual contact with a ship (the Mandalay) piloted by

Defendant John Phillip Stirling.     The Mandalay was sailing on the

high seas, and it had a hull marking naming Seattle as its home

port.     It was not, however, flying a flag and did not have any

visible registration numbers.

        A Coast Guard boarding team approached alongside the

Mandalay, turned on its light and siren, and used a loudspeaker

to demand contact with the Mandalay's crew.     The team announced:

~This is the United States Coast Guard.     Come out with your hands

in the air."     No one complied.   The boarding team then contacted

the Mandalay through VHF Marine radio, and Defendant responded.

Coast Guard Officer Caitlin Piker told Defendant to come to the

deck of the Mandalay, but Defendant stated he could not walk due


2 - OPINION AND ORDER
to the weather conditions and stated he was pumping the bilge.

Officer Piker asked Defendant for his ship's nationality.

Defendant claimed Canadian nationality for the boat and himself. 1

     Because Defendant's nationality claim conflicted with the

Mandalay's hull marking that named Seattle as its home port, the

Coast Guard authorized the boarding team to board and to attempt

to determine the vessel's nationality.    The boarding team alerted

Defendant of its intent to board and asked him to reposition the

Mandalay to allow safe access.   Defendant did not respond and did

not move the ship.

     Ultimately Coast Guard officers boarded the Mandalay.     They

announced their presence, but Defendant 2 remained below deck.

The boarding team knocked on the hatch to the main cabin,

announced their presence again, and opened the hatch.    They saw

Defendant lying on the floor of the main cabin.    At some point

Defendant got up and tried to open a drawer.    Defendant stated he

was looking for the Mandalay's documentation.

     Officer Piker asked Defendant to sit in a seat while the

boarding team conducted a safety sweep.    Officer Piker then began

questioning Defendant to determine the vessel's nationality.



     1
      On June 24, 2019, however, the United States Department of
State certified that the Canadian government denied the
Mandalay's registry in Canada.
     2
       By the conclusion of their interaction, the Coast Guard
officers determined Defendant was the only person on board.

3 - OPINION AND ORDER
According to the government, Defendant "was slurring his

speech[,]      . had a difficult time answering the questions,

[and was] getting more sluggish and unresponsive to questions."

At one point during the interview the boat rolled and Defendant

fell off his seat onto the deck.     Defendant said he had not hurt

himself, but he stayed on the floor and appeared to fall asleep.

After the boarding team tried unsuccessfully to rouse Defendant,

they called in a medic.

     The medic diagnosed Defendant with a drug overdose and gave

him NARCAN.   The medic, however, was unable to revive Defendant

and, therefore, ordered him to be taken back to the Alert for

further treatment.   Defendant was ultimately airlifted to a

hospital in Astoria, Oregon.

     The boarding team remained on the Mandalay to look for a

Hull Identification Number (HIN) and/or registration documents.

The medic asked the team also to look for information identifying

Defendant and anything that might explain his condition.     The

boarding team found a wallet with Defendant's Canadian driver's

license, cards with information "relating to a hospital and

diabetes," and a Ziploc bag containing a green leafy substance.

     At some point the boarding team saw and inspected almost 30

jugs of yellow-tinted liquid that were stored on both sides of

the Mandalay's outer deck.     An ion scan swab and a test with a

Narcotics Identification Kit (NIK) identified the liquid in the


4 - OPINION AND ORDER
jugs as methamphetamine.

      Eventually the Mandalay was towed to Portland, Oregon, and

was searched pursuant to a warrant.      The search revealed the

Mandalay was carrying a substantial amount of methamphetamine and

pentobarbital.



                          PROCEDURAL BACKGROUND

      On July 23, 2019, Defendant was charged in a Superseding

Indictment with one count of conspiracy to distribute

methamphetamine in violation of the Maritime Drug Law Enforcement

Act   (MDLEA),   46 U.S.C. §§ 70503(a) (1) and 70506(a) and (b); one

count of possession with intent to distribute methamphetamine in

violation of MDLEA,     46 U.S.C. §§ 70503(a) (1) and 70506(a); one

count of conspiracy to distribute pentobarbital in violation of

MDLEA, 46 U.S.C. §§ 70503(a) (1) and 70506(a) and (b); and one

count of possession with intent to distribute pentobarbital in

violation of MDLEA,     46 U.S.C. §§ 70503(a) (1) and 70506(a).

      On November 8, 2019, Defendant filed a Motion (#37) to

Dismiss the Superseding Indictment on the ground that this Court

lacks jurisdiction.

      On November 21, 2019, Defendant was charged in a Second

Superseding Indictment with one count of possession with intent

to distribute methamphetamine in violation of MDLEA,      46 U.S.C.

§§ 70503(a) (1) and 70506(a), and one count of possession with


5 - OPINION AND ORDER
intent to distribute pentobarbital in violation of MDLEA,        46

U.S.C.   §§   70503(a) (1) and 70506(a).

     Although Defendant did not refile his Motion to Dismiss as

to the Second Superseding Indictment, the Court considers

Defendant's Motion (#37) to apply to the intervening Second

Superseding Indictment.

     On December 18, 2019, the Court heard oral argument on

Defendant's Motion to Dismiss for lack of jurisdiction.



                                DISCUSSION

     Defendant asserts this Court lacks jurisdiction because the

government has not established any nexus between Defendant's

alleged unlawful conduct and the United States.         Defendant also

asserts the MDLEA is unconstitutional.

I.   The Law

     Article I, Section 8 of the Constitution (the Define and

Punish Clause), grants Congress the authority to "define and

punish piracies and felonies committed on the high seas, and

offenses against the law of nations."        The Supreme Court has

interpreted this Clause as granting Congress the authority to

define and to punish piracy, felonies on the high seas, and

offenses against the law of nations.         United States v. Aragon,

No. 15 CR 292 (PGG), 2017 WL 2889499, at *3 (S.D.N.Y. July 5,

2017) (citing United States v. Smith, 18 U.S. 153, 158-59 (1820)).


6 - OPINION AND ORDER
     When enacting the MDLEA Congress invoked "its constitutional

power to define and punish Piracies and Felonies committed on the

high Seas."    United States v. Matos-Luchi,   627 F.3d 1, 3 (l8t

Cir. 2010).    The Ninth Circuit has repeatedly upheld "the MDLEA

as a proper exercise of Congress' constitutional power under the

Piracies and Felonies Clause."     Seer e.g.r United States v.

Perlaza,   439 F.3d 1149, 1160 (9 th Cir. 2006) ("Binding precedent

compels us to find that the MDLEA is constitutional under the

Piracies and Felonies clause and to reject Defendants'

constitutional challenge to it."); United States v. Moreno-

Morillo, 334 F.3d 819, 824-25 (9 th Cir. 2003) ("Congress            was

acting within its constitutionally conferred authority when it

passed the MDLEA.    That authority is expressly conferred by

Article I, Section 8, Clause 10."); United States v. Aikins, 946

F.2d 608 (9 th Cir. 1991) (upholding the MDLEA as a proper exercise

of Congress' constitutional power under the Piracies and Felonies

Clause); United States v. Davis,    905 F.2d 245 (9 th Cir. 1990)

(same).

     The MDLEA makes it unlawful to "knowingly or intentionally

    . manufacture or distribute, or possess with intent to

manufacture or distribute, a controlled substance" on "a

vessel of the United States or a vessel subject to the

jurisdiction of the United States."     46 U.S.C.   §§   70503(a).

The MDLEA defines a "vessel subject to the jurisdiction of the


7 - OPINION AND ORDER
United States" to include a "vessel without nationality,"

46 U.S.C. § 70502(c) (1) (A), which the Act defines to include "a

vessel aboard which the master or individual in charge makes a

claim of registry that is denied by the nation whose registry is

claimed." 46 U.S.C.      §   70502(d) (1) (A).       The MDLEA defines a "claim

of nationality or registry" to include "a verbal claim of

nationality or registry by the master or individual in charge of

the vessel."      46 U.S.C. § 70502(e) (1).           The MDLEA also provides:

"The response of a foreign nation to a claim of registry                          is

proved conclusively by certification of the Secretary of State or

the Secretary's designee."          46 U.S.C.    §    70502(d) (2).

       Finally, "[j]urisdictional issues" that arise under the

MDLEA "are preliminary questions of law to be determined solely

by the trial judge" before trial.           46 U.S.C. § 70504(a).

II.    The Mandalay was a "vessel without nationality" within the
       meaning of the MDLEA.

       As noted, the MDLEA defines a vessel without a nationality

(a stateless vessel) to include "a vessel aboard which the

master or individual in charge makes a claim of registry that

is denied by the nation whose registly is claimed."                   46 U.S.C.

§   70502 (d) (1) (A).   When the Coast Guard asked Defendant about the

Mandalay's country of registration, Defendant asserted he was of

Canadian nationality and that the Mandalay was of Canadian

registration.       As noted, however, the record reflects the

Mandalay hull bore a marking of "Seattle" and the United States

8 - OPINION AND ORDER
Department of State has certified that Canada has denied the

Mandalay is registered in Canada.           Thus, the "master" of the

Mandalay (Defendant) claimed Canadian registry and that registry

has been denied by Canada.           The Court, therefore, concludes on

this record that the Mandalay was a vessel without a nationality

at the time of the stop.

     Accordingly, the Mandalay was a "vessel subject to the

jurisdiction of the United States" pursuant to the MDLEA, 46

U.S.C.   §   70502 (c) (1) (A)

III. Due Process

     Defendant also asserts that even if the Court concludes the

government has established that the United States has "statutory

jurisdiction" over this matter pursuant to the MDLEA, the

government has not satisfied due-process requirements.

Specifically, Defendant asserts the government is also required

to establish a nexus between Defendant's alleged unlawful conduct

and the United States to satisfy "constitutional jurisdiction."

     The Ninth Circuit, however, has consistently held "a showing

of statelessness effectively moots the nexus requirement because

those aboard stateless vessels effectively have waived their

right to object to the exercise of jurisdiction over them by the

United States courts."           Moreno-Morillo,   334 F.3d at 828   ("[T]he

United States has jurisdiction by virtue of the statelessness of

the vessel in question,          [and] we have made clear that the


9 - OPINION AND ORDER
statelessness determination obviates the need for any showing of

nexus.").    See also United States v.   Perlaza,   439 F.3d at 1161

("There is one exception to [the]    'constitutional jurisdiction'

requirement:    if a vessel is deemed stateless, there is no

requirement that the government demonstrate a nexus between those

on board and the United States before exercising jurisdiction

over them.")   (quotation omitted)); United States v. Caicedo, 47

F.3d 370, 372-73 (9 th Cir. 1995) (same); United States v. Juda, 46

F.3d 961, 966 (9 th Cir. 1995) ("Neither our court, nor any other

circuit .       has ever held that a nexus requirement is

constitutionally required to support jurisdiction over a

stateless vessel.").

     Moreover, the Ninth Circuit has already rejected due-process

arguments similar to those made by Defendant.        For example, in

Caicedo the Ninth Circuit explained:

            [I]nternational law restrictions on the right to
            assert jurisdiction over foreign vessels on the
            high seas and the concomitant exceptions have no
            applicability in connection with stateless
            vessels.  Such vessels are international pariahs.
            By attempting to shrug the yoke of any nation's
            authority, they subject themselves to the
            jurisdiction of all nations solely as a
            consequence of the vessel's status as stateless.

                                    * * *
            A defendant would have a legitimate expectation
            that because he has subjected himself to the laws
            of one nation, other nations will not be entitled
            to exercise jurisdiction without some nexus.
            Punishing crimes committed on a foreign flag ship
            is like punishing a crime committed on foreign

10 - OPINION AND ORDER
          soil; it is an intrusion into the sovereign
          territory of another nation. As a matter of
          comity and fairness, such an intrusion should not
          be undertaken absent proof that there is a
          connection between the criminal conduct and the
          United States sufficient to justify the United
          States' pursuit of its interests.  But where a
          defendant attempts to avoid the law of all nations
          by traveling on a stateless vessel, he has
          forfeited these protections of international law
          and can be charged with the knowledge that he has
          done so.  Because stateless vessels do not fall
          within the veil of another sovereign's territorial
          protection, all nations can treat them as their
          own territory and subject them to their laws.

47 F.3d at 372 (quotations omitted) (emphasis in original).    The

Ninth Circuit further explained in Juda:

          Compliance with international law, of course, does
          not conclusively determine whether due process is
          satisfied.  Thus, we do not lose sight of the
          ultimate question: would application of the
          statute to the defendant be arbitrary or
          fundamentally unfair? We conclude that
          application of section 1903 to these defendants is
          neither arbitrary nor fundamentally unfair.
          Defendants had ample notice that individuals on
          board stateless vessels take the chance that any
          nation might exercise jurisdiction over their
          illegal activities.  Moreover, if no nation
          exercises jurisdiction, such vessels would
          represent floating sanctuaries from authority and
          constitute a potential threat to the order and
          stability of navigation on the high seas.
          Accordingly, we conclude that it is not
          unreasonable, arbitrary, or fundamentally unfair
          for the United States to apply section 1903 to
          these defendants.

46 F.3d at 967   (quotations omitted).   The Ninth Circuit,

therefore, concluded the Due Process Clause does not require the

government to establish a nexus to support the court's

jurisdiction over a stateless vessel pursuant to the MDLEA.     Id.

11 - OPINION AND ORDER
      Defendant asserts the reasoning of Moreno-Morillo and Juda

is "subject to challenge," but Defendant does not cite any Ninth

Circuit case in which the court held a nexus showing was required

to establish "constitutional" jurisdiction when a vessel is

deemed stateless under the MDLEA.

      Accordingly, the Court concludes it is bound by Moreno-

Morillo, Juda, and Caicedo, and, therefore, the government is not

required to establish a nexus between Defendant's alleged

unlawful conduct and the United States to satisfy due-process

requirements or to prove this Court's jurisdiction.

IV.   MDLEA is constitutional.

      Finally, Defendant asserts the MDLEA is unconstitutional.

The Ninth Circuit, however, has unequivocally held "the MDLEA is

constitutional under the Piracies and Felonies clause."       Perlaza,

439 F.3d at 1160.   See also United States v. Aikins, 946 F.2d 608

(9 th Cir. 1991), and United States v. Davis,   905 F.2d 245 (9 th

Cir. 1990) (upholding the MDLEA as a proper exercise of Congress'

constitutional power under the Piracies and Felonies Clause).

      Accordingly, pursuant to Perlaza, Aikins, and Davis, this

Court concludes the MDLEA is constitutional, and, therefore,

denies Defendant's Motion to Dismiss for lack of jurisdiction.



                            CONCLUSION

      For these reasons, the Court DENIES Defendant's Motion (#37)


12 - OPINION AND ORDER
to Dismiss.

     IT IS SO ORDERED.

     DATED this   ~   day of January, 2020.




                               ANNA J . ~
                               United States Senior District Judge




13 - OPINION AND ORDER
